SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. )* Biolargo, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 09065a100 (CUSIP Number) October 8, 2015 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ☐ Rule 13d-1(b) ☑ Rule 13d-1(c) ☐ Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes ). CUSIP No. 09065a100 13G Page 2 of 6 Pages 1. Names of Reporting Persons Jack B. Strommen 2. Check the Appropriate Box if a Member of a Group (see instructions) (a) ☐ (b) ☐ 3. SEC USE ONLY 4. Citizenship or Place of Organization Minnesota, United States of America 5. Sole Voting Power Number of Shares Beneficially Owned by 6. Shared Voting Power -0- Each Reporting Person With: 7. Sole Dispositive Power 8. Shared Dispositive Power -0- 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (see instructions) ☐ Percent of Class Represented by Amount in Row 9 7.06% Type of Reporting Person (see instructions) IN CUSIP No. 09065a100 13G Page3 of 6 Pages Item 1(a). Name of Issuer: Biolargo, Inc. Item 1(b). Address of Issuer’s Principal Executive Offices: 3500 W. Garry Avenue, Santa Ana, California 92704 Item 2(a). Name of Person Filing: Jack B. Strommen Item 2(b). Address of Principal Business Office or, if none, Residence: 7108 31st Avenue North, Minneapolis, MN 55427 Item 2(c). Citizenship: Minnesota, United States of America Item 2(d). Title of Class of Securities: Common Stock Item 2(e). CUSIP Number: 09065a100 Item 3. If this statement is filed pursuant to §§240.13d-1(b), or 240.13d-2(b) or (c), check whether the person filing is a: Not Applicable CUSIP No. 09065a100 13G Page4 of 6 Pages Item 4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount Beneficially Owned: 6,514,286* (b) Percent of Class: 7.06%** (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote (ii) Shared power to vote or to direct the vote -0- (iii) Sole power to dispose or to direct the disposition of (iv) Shared power to dispose or to direct the disposition of -0- * Shares beneficially owned comprised of (i)3,257,143 shares of common stock of the Issuer issuable to the Reporting Person upon conversion of outstanding notes held by the Reporting Person, which notes are convertible within 60days, and (ii)3,257,143 shares of common stock of the Issuer issuable to the Reporting Person upon exercise of outstanding warrants held by the Reporting Person, which warrants are exercisable within 60days. ** Based upon 85,787,374 shares of common stock outstanding as of November13, 2015, plus the 6,514,286 shares of common stock the Reporting Person has the right to acquire within 60 days. Item 5. Ownership of 5 Percent or Less of a Class Not applicable. Item 6. Ownership of More than 5 Percent on Behalf of Another Person Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person. Not applicable. CUSIP No. 09065a100 13G Page5 of 6 Pages Item 8. Identification and Classification of Members of the Group Not applicable. Item 9. Notice of Dissolution of a Group Not applicable. Item 10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No. 09065a100 13G Page6 of 6 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: January 8, 2015 By: /s/ Jack B. Strommen Name: Jack B. Strommen
